RESCRIPT'
TANNER, P. J.
This case is • heard upon motion to.remove default.
The motion was opposed and request made that it • be granted only upon the condition. that the defendant should not be allowed to plead the statute- of limitations. . .
According to the weight of authority such a condition should not be imposed and we therefore grant the':l motion without condition.
Motion of the defendant that he be given ten days from the entry of the order within which to file hi's' pleadings is granted.